Citation Nr: 0434450	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-26 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for coronary artery 
disease.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  The veteran, who had active service from January 
1965 to December 1966, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the Board notes that the veteran was afforded a 
VA examination in May 2003 in connection with his claim for 
service connection for coronary artery disease; however, the 
veteran subsequently submitted medical publications that he 
found on the Internet.  He has argued that this additional 
evidence refutes some of the May 2003 VA examiner's findings 
and supports his contention that his current coronary artery 
disease is related to his bacterial infection in service.  
Therefore, the Board is of the opinion that the examiner 
should have the opportunity to review the additional evidence 
and to revise his May 2003 opinion, if necessary.  

Further, it appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board observes that the veteran submitted a VA Form 21-
526 in February 2003 in which he indicated that Dr. Wilson 
and John G. Chenardes, M.D. had treated him at Allegheny 
General Hospital and that Dr. Polisky had also seen him at 
Washington Hospital.  Additionally, the veteran testified at 
his June 2004 hearing before the Board that he had been 
seeing Dr. Vora in Waynesburg, Pennsylvania as well as 
Christopher Bonnet, M.D. at Allegheny General Hospital.  
Although the May 2003 VA examiner referred to the veteran's 
treatment at Allegheny General Hospital, the Board notes that 
such records are not associated with the claims file.  In 
fact, the evidence of record does not include any treatment 
records.  Such records may prove to be relevant and 
probative.  Therefore, the RO should attempt to obtain and 
associate with the claims file any and all treatments records 
pertaining to the veteran's coronary artery disease.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his coronary artery disease.  
After acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file.  A 
specific request should be made for 
treatment records from Dr. Wilson, 
John G. Chenardes, M.D., and 
Christopher Bonnet, M.D. at Allegheny 
General Hospital as well as from Dr. 
Polisky at Washington Hospital and Dr. 
Vora in Waynesburg, Pennsylvania. 

2.  The RO should refer the veteran's 
claims file to the May 2003 VA 
examiner for further review of the 
record.  If that examiner is 
unavailable, the case should be 
referred to another suitably qualified 
examiner.  The examiner is requested 
to review all records associated with 
the claims file, including the medical 
publications submitted by the veteran 
in June 2004 and any treatment records 
obtained by the RO, as directed above.  
Upon that review, he should then 
indicate whether any change or 
modification of the May 2003 VA 
medical opinion is in order regarding 
the likelihood that the veteran's 
current coronary artery disease is 
related to his bacterial infection in 
service or is otherwise related to his 
military service.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



